Citation Nr: 1030073	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for vasovagal syndrome.


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in 
pertinent part, denied service connection for vasovagal syndrome.  
During the pendency of the appeal, jurisdiction of the claims 
file has transferred to the Cheyenne, Wyoming RO.

In December 2009, the Board, in pertinent part, Remanded the 
claim of entitlement to service connection for vasovagal syndrome 
for additional development.  The case is again before the Board 
for further appellate review.

In May 2010, the RO received a statement from the Veteran in 
which he again reiterated his belief that he is entitled to 
service connection for bilateral hearing loss and for poor vision 
and faulty visual tracking.  This statement appears to be a 
request to reopen these claims following the unfavorable decision 
as to each claim in the December 2009 Board decision.  No request 
to reopen either claim has been adjudicated by the Agency of 
Original Jurisdiction (AOJ) since the December 2009 Board 
decision.  Therefore, the Board does not have jurisdiction over 
them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of history, the Veteran's service treatment records 
reflect that he was seen in the emergency room in April 1993 
following a loss of consciousness while performing a cycle 
ergometry test.  According to the Veteran, he had neither eaten 
nor drunk any fluids on the day of his exercise test.  He was 
diagnosed with vasovagal syndrome.

The Veteran's July 1995 separation Report of Medical History 
reflects his reports that he had dizziness or fainting, shortness 
of breath, pain or pressure in chest and palpation or pounding 
heart.  His July 1995 Report of Medical Examination shows that he 
had a normal heart examination.  An August 1995 cardiology 
consultation report shows that the Veteran complained of 
dizziness with physical exertion and positional changes.  The 
examiner noted one syncopal event on standing up from a bicycle 
ergometry test.  The clinical assessment was vasovagal syndrome, 
with a recommendation that the Veteran monitor his exertion 
carefully, and consider a low dose beta-blocker (medication).

The Board remanded this case in December 2009, in part, to afford 
the Veteran a VA examination to determine whether he had 
vasovagal syndrome and, if so, whether the syndrome had its onset 
during active duty.  The Veteran was provided with this 
examination in April 2010.  The Veteran indicated to the examiner 
that he had continued to experience dizziness and nausea on 
exertion since his period of active duty.  As part of the VA 
examination, the Veteran underwent a treadmill stress test.  He 
had a normal pulse and blood pressure response to the exercise, 
but a submaximal examination secondary to near syncope.  The 
examiner noted that a March 2010 radiologic examination of the 
chest revealed results consistent with chronic obstructive 
pulmonary disease (COPD).  The examiner recommended a dobutamine 
echo to evaluate for the presence of coronary artery disease.  
The diagnosis was exercise induced syncope of an uncertain 
etiology with no objective evidence supporting a cardiac 
etiology, and the examiner found that there was insufficient 
evidence to support a diagnosis of coronary artery disease or a 
cardiac arrhythmia.  

The Board finds that, in order to fulfill the VA's duty to 
assist, this case needs additional development.  The report of 
the radiologic examination of the chest which revealed COPD is 
not in the claims file.  The claims file does not disclose that 
the Veteran underwent a dobutamine echo to determine whether he 
had coronary artery disease.  

On remand, VA should obtain the Veteran's treatment records for 
the pendency of this claim, from August 2006, and all current 
treatment records for the Veteran, as directed in the December 
2009 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board notes that the Veteran referenced recent VA treatment in 
his May 2010 statement.  All VA treatment records since the 
December 2009 Remand, and relevant VA treatment records prior to 
December 2009, should either be assisted with the claims file or 
made available to the examiner who provides the addendum, 
discussed below, to the April 2010 VA examination report.  
The March 2010 report of radiologic examination of the chest, the 
report from any dobutamine echo, if performed, and any other 
available reports of post-service diagnostic examinations, should 
be associated with the claims files.  

The Board notes that the VA examiner concluded that the etiology 
of the Veteran's syncope could not be determined, but he did not 
comment on whether the Veteran's current syncopal episode was a 
vasovagal syncopal episode, like the episode manifested during 
the Veteran's service, or whether it was related to the episodes 
in service.  After receipt of any additional medical records, the 
Veteran's claims folder should be returned to the examiner who 
completed the April 2010 VA examination in order for him to 
clarify his opinion on whether the Veteran has syncopal episodes 
which had their onset during service.  The examiner should 
comment on whether the Veteran has an underlying condition which 
is the cause of his syncopal episodes, to include coronary artery 
disease or COPD, and whether such disorder began during his 
period of active duty.
 
Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  The AOJ should obtain all of the Veteran's VA 
clinical records since December 2009.  In 
particular, the AOJ should obtain the results of 
the March 2010 x-ray report which revealed COPD 
and the dubomatine echo test recommended by the 
April 2010 VA examiner, if performed.  

2.  The AOJ should obtain all VA clinical records 
relevant to the claim on appeal since the 
Veteran's service discharge in September 1995, 
especially relevant records during the pendency 
of this appeal, beginning in August 2006.  

3.  Ask the Veteran to identify all non-VA health 
care providers, including providers of emergency 
services or diagnostic examinations, who have 
treated him for his syncopal episodes and any 
cardiac disorders, and identify any facilities at 
which relevant records might be located.  The AOJ 
should attempt to obtain records from each health 
care provider he identifies that might have 
available records.  If records are unavailable, 
please have the provider so indicate.  

4.  The claims file and the additional evidence 
obtained should be returned to the examiner who 
conducted the April 2010 VA examination, if that 
examiner is available; otherwise, arrange for the 
Veteran to be afforded an examination, by an 
appropriate specialist, to determine whether the 
Veteran has a disorder manifested by syncopal 
episodes that began during service.  All 
indicated tests or studies deemed necessary for 
an accurate assessment should be done.  The 
claims file, this remand and any additional 
treatment records obtained during Remand, as well 
as the Veteran's post-service VA treatment 
records, must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the report 
should so indicate.  

The examiner should offer an opinion as to (1) 
whether the Veteran has current syncopal 
episodes, and, if so, whether the syncopal 
episodes are considered vasovagal episodes or are 
due to an underlying disorder, to include 
coronary artery disease and COPD.  Then, if the 
Veteran has current syncopal episodes, the 
examiner should provide an opinion as to (2) 
whether it is at least as likely as not (50 
percent or more probability) that such 
episodes/disorder began to manifest during 
service, have been chronic and continuous (even 
if intermittent) since the Veteran's service, or 
are etiologically related to the Veteran's active 
duty service in any way.  

If the Veteran's current syncopal episodes are 
due to multiple factors/disorders, the examiner 
should explain the various etiologies and when 
each underlying disorder arose or was first 
manifested.  The examiner should clearly outline 
the rationale and discuss the medical principles 
involved for any opinions expressed.  If the 
requested medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the AOJ should 
readjudicate the appellant's claim.  If any 
determination remains unfavorable to the 
appellant, he and his representative should be 
provided with a supplemental statement of the 
case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

